DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 09/14/2022.
Applicant’s arguments, see pages 7 and 8, filed 09/14/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-6, 8-14, and 16-20 has been withdrawn. 
The Amendments to Claims 1, 11, and 16, filed 09/14/2022, are acknowledged and accepted.
The Cancellation of Claim 2, filed 09/14/2022, are acknowledged and accepted.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-6, 8-14, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drolet (2014/0071383) in view of Nathan et al. (2015/0009191), hereinafter Nathan.
Regarding claims 1, 11, and 16, Drolet discloses, in figures 5-7, a display panel (14, display) (paragraphs 0052 and 0059), comprising:  a substrate (120, substrate) having a display area (paragraph 0065); a thermal sensor (122, temperature sensor) disposed on the substrate (120, substrate) (paragraph 0072); a plurality of sensing traces (metal traces) disposed on the substrate (120, substrate) and connected to the thermal sensor (122, temperature sensor) (paragraph 0069); a pixel layer (100, array of pixels) disposed on the substrate (120, substrate) (paragraph 0059), wherein the pixel layer comprises a pixel structure and a plurality of signal lines(102 and 104, data lines) (paragraph 0059), the pixel structure is located in the display area and connected to the signal lines (102 and 104, data lines) (paragraph 0059), and the signal lines of the pixel layer are independent from the sensing traces (metal traces) (paragraphs 0062 and 0065); and a display medium layer (46, display layers) disposed on the substrate (120, substrate) (paragraphs 0046-0048), and the pixel layer (100, array of pixels) is located between the display medium layer (46, display layers) and the substrate (120, substrate) (paragraphs 0062-0063).
Drolet does not specifically disclose the thermal sensor is located between two of the pixel structures and is located in the display area.
Nathan discloses the thermal sensor is located between two of the pixel structures and is located in the display area (paragraph 0118 disclose the sensor 316 is shared by a plurality of pixel circuits) (paragraph 0132 discloses the display array includes more than one pixel having a sensor) (claim 34 discloses the thermal sensor is shared between two or more of the pixel circuits).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Drolet with the sensor and pixels of Nathan for the purpose of detecting energy transfer from the pixel.
Regarding claim 3, Drolet discloses, in figures 5-7, a display panel (14, display) (paragraphs 0052 and 0059), wherein the thermal sensor (122, temperature sensor) is located between the substrate (120, substrate) and the pixel layer (100, array of pixels) (paragraphs 0070-0072).
Regarding claim 4, Drolet discloses, in figures 5-7, a display panel (14, display) (paragraphs 0052 and 0059), wherein the sensing traces (metal traces) are located between the pixel layer (100, array of pixels) and the substrate (120, substrate) (paragraph 0069).
Regarding claims 5 and 20, Drolet discloses, in figures 5-7, a display panel (14, display) (paragraphs 0052 and 0059), further comprising an isolation layer (adhesive) disposed on the substrate (120, substrate) and located between the sensing traces (metal traces) and the pixel layer (100, array of pixels) (paragraph 0065).
Regarding claim 6, Drolet discloses, in figures 5-7, a display panel (14, display) (paragraphs 0052 and 0059), wherein the sensing traces are formed in a same film layer as the signal lines of the pixel layer (paragraph 0069).
Regarding claim 8, Drolet discloses, in figures 5-7, a display panel (14, display) (paragraphs 0052 and 0059), wherein the substrate (120, substrate) is located between the thermal sensor (122, temperature sensor) and the pixel layer (100, array of pixels) (paragraph 0070-0072), and the substrate (120, substrate) is located between the sensing traces and the pixel layer (100, array of pixels) (paragraphs 0065-0066).
Regarding claim 9, Drolet discloses, in figures 5-7, a display panel (14, display) (paragraphs 0052 and 0059), further comprising a protective layer disposed on the substrate, and the thermal sensor and the sensing traces are interposed between the substrate and the protective layer (paragraph 0069).
Regarding claims 10 and 17, Drolet discloses, in figures 5-7, a display panel (14, display) (paragraphs 0052 and 0059), wherein the substrate has a groove, and the thermal sensor is buried in the groove (paragraphs 0069-0074).
Regarding claim 12, Drolet discloses, in figures 5-7, a display panel (14, display) (paragraphs 0052 and 0059), further comprising: a driving circuit board, wherein the flexible circuit board is connected between the driving circuit board and the display panel; and a thermal sensing control circuit (116, temperature sensor circuits) disposed on the driving circuit board (paragraph 0069), and the thermal sensing control circuit electrically communicates with the sensing traces via the flexible circuit board (124, circuitry) (paragraph 0070).
Regarding claim 13, Drolet discloses, in figures 5-7, a display panel (14, display) (paragraphs 0052 and 0059), wherein a number of the thermal sensors (122, temperature sensor) a plural (paragraph 0070), and the display apparatus further comprises a multiplexer circuit (128, integrated circuits) connected between the thermal sensing control circuit and the sensing traces (paragraph 0071).
Regarding claim 14, Drolet discloses, in figures 5-7, a display panel (14, display) (paragraphs 0052 and 0059), wherein the multiplexer circuit is integrated in the thermal sensing control circuit (paragraphs 0069-0071).
Regarding claim 19, Drolet discloses, in figures 5-7, a display panel (14, display) (paragraphs 0052 and 0059), wherein the bonding the thermal sensor to the substrate comprises deposition sintering, soldering, or adhesion (paragraph 0069)

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drolet (2014/0071383) in view of Nathan et al. (2015/0009191), hereinafter Nathan as applied to claim 16 above, and further in view of IM et al. (2017/0023829), hereinafter IM.
Regarding claim 18, Drolet discloses all the limitations in common with claim 1, and such is hereby incorporated.
Drolet fails to disclose wherein the groove is formed on the substrate via an etching process.
IM discloses wherein the groove is formed on the substrate via an etching process (paragraph 0049).
Therefore it would have been obvious to one having ordinary skill in the art to combine the device of Drolet with the etching process of IM for the purpose of producing a channel in order to fit components on the substrate.

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in claim(s) 7 and 15, wherein the claimed invention comprises, in claim 7, wherein the signal lines of the pixel layer comprise a scan line and a data line with an extending direction intersected an extending direction of the scan line, the sensing traces comprise a ground line and a control line, a film layer of the ground line is the same as one of the scan line and the data line, and a film layer of the control line is the same as the other of the scan line and the data line; in claim 15, wherein a distance from the thermal sensor to the bonding area is greater than a length of the flexible circuit board, as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872